Affirmed and Memorandum Opinion filed August 25, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00016-CR

                     WARREN L. HOUSTON, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1386667

                 MEMORANDUM                     OPINION


      Appellant appeals his conviction for aggravated robbery with a deadly
weapon. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      On January 7, 2016, this court issued an opinion affirming appellant’s
conviction. Appellant subsequently notified this court that he had changed his
address and requested an extension of time to file a pro se response. On February
2, 2016, this court granted appellant’s motion, reinstated the appeal, and directed
the trial court to afford appellant an opportunity to view the trial record in
accordance with local procedure. On March 16, 2016, this court received
confirmation that appellant received the trial record.

      Appellant received two additional extensions of time to file his pro se
response until May 16, 2016. On June 2, 2016, this court received correspondence
from appellant informing the court that he had not received a copy of counsel’s
Anders brief. On June 20, 2016, this court provided appellant a copy of counsel’s
brief. As of this date, more than 60 days have passed and no pro se response has
been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2